Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 1 of 19 Page ID #:293



  1        Benjamin R. Trachtman, Esq. [SBN 137458]
                btrachtman@trachtmanlaw.com
  2          Kevin L. Henderson, Esq. [SBN 150434]
                khenderson@trachtmanlaw.com
  3          TRACHTMAN & TRACHTMAN, LLP
               19732 MacArthur Blvd., Suite 100
  4                    Irvine, CA 92612
                   Telephone: (949) 282-0100
  5                Facsimile: (949) 282-0111

  6   Attorneys for Defendants TARGET CORPORATION and
  7
      MANN ENTERPRISES, INC.

  8
  9                              UNITED STATE DISTRICT COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11
 12   MARY ELLEN FUSSELMAN, an                        CASE NO. 2:20-cv-01760 JFW (MAAx)
 13   individual,                                     Assigned to: Judge John F. Walter
 14                                                   STIPULATED PROTECTIVE ORDER
                       Plaintiff,
 15
               vs.                                    Trial Date: 04/20/21
 16
 17   TARGET CORPORATION, a
 18   Minnesota corporation; MANN
      ENTERPRISES, INC.; a California
 19
      corporation; and DOES 1 through 100,
 20   inclusive,
 21
                       Defendants.
 22
 23
 24   1.       PURPOSES AND LIMITATIONS
 25            Discovery in this action is likely to involve production of confidential,
 26   proprietary, or private information for which special protection from public
 27   disclosure and from use for any purpose other than prosecuting this litigation may
 28   be warranted. Accordingly, the parties hereby stipulate to and petition the Court


                                                   -1-
                       ___________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 2 of 19 Page ID #:294



  1   to enter the following Stipulated Protective Order. The parties acknowledge that
  2   this Stipulated Protective Order does not confer blanket protections on all
  3   disclosures or responses to discovery and that the protection it affords from public
  4   disclosure and use extends only to the limited information or items that are
  5   entitled to confidential treatment under the applicable legal principles. The parties
  6   further acknowledge, as set forth in Section 13.3 below, that this Stipulated
  7   Protective Order does not entitle them to file confidential information under seal;
  8   Local Rule 79-5 sets forth the procedures that must be followed and the standards
  9   that will be applied when a party seeks permission from the Court to file material
 10   under seal. Discovery in this action is likely to involve production of confidential,
 11   proprietary, or private information for which special protection from public
 12   disclosure and from use for any purpose other than prosecuting this litigation may
 13   be warranted.
 14   2.    GOOD CAUSE STATEMENT
 15         There is good cause under FRCP Section 26(c), to order entry of this
 16   Stipulated Protective Order because it is claimed by Defendant TARGET
 17   CORPORATION (“TARGET”), that the Confidential Materials to be produced to
 18   Plaintiff constitute or contain Defendant TARGET’S trade secrets or other
 19   confidential research, development, store security and/or other commercial or
 20   proprietary information and/or documents; including information about employee
 21   training, quality control and complaint handling procedures, store video
 22   surveillance video protocols and procedures, incident investigation information
 23   and procedures, and other confidential and/or proprietary information or
 24   documents. Accordingly, to expedite the flow of information, to facilitate the
 25   prompt resolution of disputes over confidentiality of discovery materials, to
 26   adequately protect information the parties are entitled to keep confidential, to
 27   ensure that the parties are permitted reasonable necessary uses of such material in
 28   preparation for and in the conduct of trial, to address their handling at the end of


                                              -2-
                  ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 3 of 19 Page ID #:295



  1   the litigation, and serve the ends of justice, a protective order for such information
  2   is justified in this matter. It is the intent of the parties that information will not be
  3   designated as confidential for tactical reasons and that nothing be so designated
  4   without a good faith belief that it has been maintained in a confidential, non-
  5   public manner, and there is good cause why it should not be part of the public
  6   record of this case.
  7   3.    DEFINITIONS
  8         3.1.   Action: This pending federal lawsuit.
  9         3.2.   Challenging Party:         A Party or Nonparty that challenges the
 10                designation of information or items under this Stipulated Protective
 11                Order.
 12         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless
 13                of how it is generated, stored or maintained) or tangible things that
 14                qualify for protection under Federal Rule of Civil Procedure 26(c),
 15                and as specified above in the Good Cause Statement.
 16         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
 17                as their support staff).
 18         3.5.   Designating Party: A Party or Nonparty that designates information
 19                or items that it produces in disclosures or in responses to discovery as
 20                “CONFIDENTIAL.”
 21         3.6.   Disclosure or Discovery Material:            All items or information,
 22                regardless of the medium or manner in which it is generated, stored,
 23                or maintained (including, among other things, testimony, transcripts,
 24                and tangible things), that is produced or generated in disclosures or
 25                responses to discovery in this matter.
 26         3.7.   Expert: A person with specialized knowledge or experience in a
 27                matter pertinent to the litigation who has been retained by a Party or
 28


                                               -3-
                   ___________________________________________________________
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 4 of 19 Page ID #:296



  1                its counsel to serve as an expert witness or as a consultant in this
  2                Action.
  3         3.8.   In-House Counsel: Attorneys who are employees of a party to this
  4                Action.   In-House Counsel does not include Outside Counsel of
  5                Record or any other outside counsel.
  6         3.9.   Nonparty: Any natural person, partnership, corporation, association,
  7                or other legal entity not named as a Party to this action.
  8         3.10. Outside Counsel of Record: Attorneys who are not employees of a
  9                party to this Action but are retained to represent or advise a party to
 10                this Action and have appeared in this Action on behalf of that party
 11                or are affiliated with a law firm which has appeared on behalf of that
 12                party, and includes support staff.
 13         3.11. Party:     Any party to this Action, including all of its officers,
 14                directors, employees, consultants, retained experts, In-House
 15                Counsel, and Outside Counsel of Record (and their support staffs).
 16         3.12. Producing Party: A Party or Nonparty that produces Disclosure or
 17                Discovery Material in this Action.
 18         3.13. Professional Vendors:      Persons or entities that provide litigation
 19                support services (e.g., photocopying, videotaping, translating,
 20                preparing exhibits or demonstrations, and organizing, storing, or
 21                retrieving data in any form or medium) and their employees and
 22                subcontractors.
 23         3.14. Protected Material: Any Disclosure or Discovery Material that is
 24                designated as “CONFIDENTIAL.”
 25         3.15. Receiving Party:      A Party that receives Disclosure or Discovery
 26                Material from a Producing Party.
 27   ///
 28   ///


                                               -4-
                   ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 5 of 19 Page ID #:297



  1   4.     SCOPE
  2          The protections conferred by this Stipulated Protective Order cover not only
  3   Protected Material, but also (1) any information copied or extracted from
  4   Protected Material; (2) all copies, excerpts, summaries, or compilations of
  5   Protected Material; and (3) any testimony, conversations, or presentations by
  6   Parties or their Counsel that might reveal Protected Material.
  7          Any use of Protected Material at trial shall be governed by the orders of the
  8   trial judge. This Stipulated Protective Order does not govern the use of Protected
  9   Material at trial.
 10   5.     DURATION
 11          Even after final disposition of this litigation, the confidentiality obligations
 12   imposed by this Stipulated Protective Order shall remain in effect until a
 13   Designating Party agrees otherwise in writing or a court order otherwise directs.
 14   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 15   defenses in this Action, with or without prejudice; and (2) final judgment herein
 16   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
 17   reviews of this Action, including the time limits for filing any motions or
 18   applications for extension of time pursuant to applicable law.
 19   6.     DESIGNATING PROTECTED MATERIAL
 20          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
 21                        Each Party or Nonparty that designates information or items
 22                 for protection under this Stipulated Protective Order must take care to
 23                 limit any such designation to specific material that qualifies under the
 24                 appropriate standards. The Designating Party must designate for
 25                 protection only those parts of material, documents, items, or oral or
 26                 written communications that qualify so that other portions of the
 27                 material, documents, items, or communications for which protection
 28


                                                -5-
                    ___________________________________________________________
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 6 of 19 Page ID #:298



  1               is not warranted are not swept unjustifiably within the ambit of this
  2               Stipulated Protective Order.
  3                     Mass, indiscriminate, or routinized designations are prohibited.
  4               Designations that are shown to be clearly unjustified or that have
  5               been made for an improper purpose (e.g., to unnecessarily encumber
  6               the case development process or to impose unnecessary expenses and
  7               burdens on other parties) may expose the Designating Party to
  8               sanctions.
  9        6.2.   Manner and Timing of Designations.
 10                     Except as otherwise provided in this Stipulated Protective
 11               Order (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
 12               Disclosure or Discovery Material that qualifies for protection under
 13               this Stipulated Protective Order must be clearly so designated before
 14               the material is disclosed or produced.
 15                     Designation in conformity with this Stipulated Protective
 16               Order requires the following:
 17               (a)   For information in documentary form (e.g., paper or electronic
 18                     documents, but excluding transcripts of depositions or other
 19                     pretrial or trial proceedings), that the Producing Party affix at a
 20                     minimum, the legend “CONFIDENTIAL” to each page that
 21                     contains protected material. If only a portion or portions of the
 22                     material on a page qualifies for protection, the Producing Party
 23                     also must clearly identify the protected portion(s) (e.g., by
 24                     making appropriate markings in the margins).
 25                             A Party or Nonparty that makes original documents
 26                     available for inspection need not designate them for protection
 27                     until after the inspecting Party has indicated which documents
 28                     it would like copied and produced. During the inspection and


                                              -6-
                  ___________________________________________________________
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 7 of 19 Page ID #:299



  1                     before the designation, all of the material made available for
  2                     inspection shall be deemed “CONFIDENTIAL.”                 After the
  3                     inspecting Party has identified the documents it wants copied
  4                     and produced, the Producing Party must determine which
  5                     documents, or portions thereof, qualify for protection under
  6                     this Stipulated Protective Order. Then, before producing the
  7                     specified documents, the Producing Party must affix the legend
  8                     “CONFIDENTIAL” to each page that contains Protected
  9                     Material. If only a portion or portions of the material on a
 10                     page qualifies for protection, the Producing Party also must
 11                     clearly identify the protected portion(s) (e.g., by making
 12                     appropriate markings in the margins).
 13               (b)   For testimony given in depositions, that the Designating Party
 14                     identify the Disclosure or Discovery Material on the record,
 15                     before the close of the deposition, all protected testimony.
 16               (c)   For information produced in nondocumentary form, and for
 17                     any other tangible items, that the Producing Party affix in a
 18                     prominent place on the exterior of the container or containers
 19                     in    which    the    information     is   stored    the       legend
 20                     “CONFIDENTIAL.”          If only a portion or portions of the
 21                     information warrants protection, the Producing Party, to the
 22                     extent practicable, shall identify the protected portion(s).
 23        6.3.   Inadvertent Failure to Designate.
 24                     If timely corrected, an inadvertent failure to designate qualified
 25               information or items does not, standing alone, waive the Designating
 26               Party’s right to secure protection under this Stipulated Protective
 27               Order for such material. Upon timely correction of a designation, the
 28               Receiving Party must make reasonable efforts to assure that the


                                              -7-
                  ___________________________________________________________
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 8 of 19 Page ID #:300



  1                  material is treated in accordance with the provisions of this Stipulated
  2                  Protective Order.
  3   7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  4           7.1.   Timing of Challenges.
  5                        Any Party or Nonparty may challenge a designation of
  6                  confidentiality at any time that is consistent with the Court’s
  7                  Scheduling Order.
  8           7.2.   Meet and Confer.
  9                        The Challenging Party shall initiate the dispute resolution
 10                  process, which shall comply with Local Rule 37.1 et seq., and with
 11                  Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
 12                  Conference for Discovery Disputes”).1
 13           7.3.   Burden of Persuasion.
 14                        The burden of persuasion in any such challenge proceeding
 15                  shall be on the Designating Party. Frivolous challenges, and those
 16                  made for an improper purpose (e.g., to harass or impose unnecessary
 17                  expenses and burdens on other parties) may expose the Challenging
 18                  Party to sanctions.     Unless the Designating Party has waived or
 19                  withdrawn the confidentiality designation, all parties shall continue
 20                  to afford the material in question the level of protection to which it is
 21                  entitled under the Producing Party’s designation until the Court rules
 22                  on the challenge.
 23   ///
 24   ///
 25   ///
 26
 27   1   Judge Audero’s Procedures are available at
 28
      https://www.cacd.uscourts.gov/honorable-maria-audero.


                                                 -8-
                     ___________________________________________________________
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 9 of 19 Page ID #:301



  1   8.   ACCESS TO AND USE OF PROTECTED MATERIALS
  2        8.1.   Basic Principles.
  3                     A Receiving Party may use Protected Material that is disclosed
  4               or produced by another Party or by a Nonparty in connection with
  5               this Action only for prosecuting, defending, or attempting to settle
  6               this Action. Such Protected Material may be disclosed only to the
  7               categories of persons and under the conditions described in this
  8               Stipulated Protective Order.     When the Action reaches a final
  9               disposition, a Receiving Party must comply with the provisions of
 10               Section 14 below.
 11                     Protected Material must be stored and maintained by a
 12               Receiving Party at a location and in a secure manner that ensures that
 13               access is limited to the persons authorized under this Stipulated
 14               Protective Order.
 15        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
 16                     Unless otherwise ordered by the Court or permitted in writing
 17               by the Designating Party, a Receiving Party may disclose any
 18               information or item designated “CONFIDENTIAL” only to:
 19               (a)   The Receiving Party’s Outside Counsel of Record, as well as
 20                     employees of said Outside Counsel of Record to whom it is
 21                     reasonably necessary to disclose the information for this
 22                     Action;
 23               (b)   The officers, directors, and employees (including In-House
 24                     Counsel) of the Receiving Party to whom disclosure is
 25                     reasonably necessary for this Action;
 26               (c)   Experts of the Receiving Party to whom disclosure is
 27                     reasonably necessary for this Action and who have signed the
 28                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);


                                              -9-
                  ___________________________________________________________
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 10 of 19 Page ID #:302



   1             (d)   The Court and its personnel;
   2             (e)   Court reporters and their staff;
   3             (f)   Professional jury or trial consultants, mock jurors, and
   4                   Professional Vendors to whom disclosure is reasonably
   5                   necessary or this Action and who have signed the
   6                   “Acknowledgment and Agreement to be Bound” (Exhibit A);
   7             (g)   The author or recipient of a document containing the
   8                   information or a custodian or other person who otherwise
   9                   possessed or knew the information;
  10             (h)   During their depositions, witnesses, and attorneys for
  11                   witnesses, in the Action to whom disclosure is reasonably
  12                   necessary provided: (i) the deposing party requests that the
  13                   witness sign the “Acknowledgment and Agreement to Be
  14                   Bound” (Exhibit A); and (ii) the witness will not be permitted
  15                   to keep any confidential information unless they sign the
  16                   “Acknowledgment and Agreement to Be Bound,” unless
  17                   otherwise agreed by the Designating Party or ordered by the
  18                   Court. Pages of transcribed deposition testimony or exhibits to
  19                   depositions that reveal Protected Material may be separately
  20                   bound by the court reporter and may not be disclosed to
  21                   anyone except as permitted under this Stipulated Protective
  22                   Order; and
  23             (i)   Any mediator or settlement officer, and their supporting
  24                   personnel, mutually agreed upon by any of the parties engaged
  25                   in settlement discussions.
  26   ///
  27   ///
  28   ///


                                             -10-
                 ___________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 11 of 19 Page ID #:303



   1   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   2         PRODUCED IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other
   4   litigation that compels disclosure of any information or items designated in this
   5   Action as “CONFIDENTIAL,” that Party must:
   6         (a)    Promptly notify in writing the Designating Party. Such notification
   7                shall include a copy of the subpoena or court order;
   8         (b)    Promptly notify in writing the party who caused the subpoena or
   9                order to issue in the other litigation that some or all of the material
  10                covered by the subpoena or order is subject to this Stipulated
  11                Protective Order.   Such notification shall include a copy of this
  12                Stipulated Protective Order; and
  13         (c)    Cooperate with respect to all reasonable procedures sought to be
  14                pursued by the Designating Party whose Protected Material may be
  15                affected.
  16         If the Designating Party timely seeks a protective order, the Party served
  17   with the subpoena or court order shall not produce any information designated in
  18   this action as “CONFIDENTIAL” before a determination by the Court from
  19   which the subpoena or order issued, unless the Party has obtained the Designating
  20   Party’s permission. The Designating Party shall bear the burden and expense of
  21   seeking protection in that court of its confidential material and nothing in these
  22   provisions should be construed as authorizing or encouraging a Receiving Party in
  23   this Action to disobey a lawful directive from another court.
  24   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  25         PRODUCED IN THIS LITIGATION
  26         10.1. Application.
  27                      The terms of this Stipulated Protective Order are applicable to
  28                information produced by a Nonparty in this Action and designated as


                                               -11-
                   ___________________________________________________________
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 12 of 19 Page ID #:304



   1              “CONFIDENTIAL.” Such information produced by Nonparties in
   2              connection with this litigation is protected by the remedies and relief
   3              provided by this Stipulated Protective Order.       Nothing in these
   4              provisions should be construed as prohibiting a Nonparty from
   5              seeking additional protections.
   6        10.2. Notification.
   7                    In the event that a Party is required, by a valid discovery
   8              request, to produce a Nonparty’s confidential information in its
   9              possession, and the Party is subject to an agreement with the
  10              Nonparty not to produce the Nonparty’s confidential information,
  11              then the Party shall:
  12              (a)   Promptly notify in writing the Requesting Party and the
  13                    Nonparty that some or all of the information requested is
  14                    subject to a confidentiality agreement with a Nonparty;
  15              (b)   Promptly provide the Nonparty with a copy of the Stipulated
  16                    Protective Order in this Action, the relevant discovery
  17                    request(s), and a reasonably specific description of the
  18                    information requested; and
  19              (c)   Make the information requested available for inspection by the
  20                    Nonparty, if requested.
  21        10.3. Conditions of Production.
  22                    If the Nonparty fails to seek a protective order from this Court
  23              within fourteen (14) days after receiving the notice and
  24              accompanying information, the Receiving Party may produce the
  25              Nonparty’s confidential information responsive to the discovery
  26              request.   If the Nonparty timely seeks a protective order, the
  27              Receiving Party shall not produce any information in its possession
  28              or control that is subject to the confidentiality agreement with the


                                             -12-
                 ___________________________________________________________
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 13 of 19 Page ID #:305



   1                Nonparty before a determination by the Court. Absent a court order
   2                to the contrary, the Nonparty shall bear the burden and expense of
   3                seeking protection in this Court of its Protected Material.
   4   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5         If a Receiving Party learns that, by inadvertence or otherwise, it has
   6   disclosed Protected Material to any person or in any circumstance not authorized
   7   under this Stipulated Protective Order, the Receiving Party immediately must
   8   (1) notify in writing the Designating Party of the unauthorized disclosures, (2) use
   9   its best efforts to retrieve all unauthorized copies of the Protected Material,
  10   (3) inform the person or persons to whom unauthorized disclosures were made of
  11   all the terms of this Stipulated Protective Order, and (4) request such person or
  12   persons to execute the “Acknowledgment and Agreement to be Bound” (Exhibit
  13   A).
  14   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR
  15         OTHERWISE PROTECTED MATERIAL
  16         When a Producing Party gives notice to Receiving Parties that certain
  17   inadvertently produced material is subject to a claim of privilege or other
  18   protection, the obligations of the Receiving Parties are those set forth in Federal
  19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  20   whatever procedure may be established in an e-discovery order that provides for
  21   production without prior privilege review. Pursuant to Federal Rule of Evidence
  22   502(d) and (e), insofar as the parties reach an agreement on the effect of
  23   disclosure of a communication or information covered by the attorney-client
  24   privilege or work product protection, the parties may incorporate their agreement
  25   in the Stipulated Protective Order submitted to the Court.
  26   ///
  27   ///
  28   ///


                                               -13-
                   ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 14 of 19 Page ID #:306



   1   13.   MISCELLANEOUS
   2         13.1. Right to Further Relief.
   3                      Nothing in this Stipulated Protective Order abridges the right
   4               of any person to seek its modification by the Court in the future.
   5         13.2. Right to Assert Other Objections.
   6                      By stipulating to the entry of this Stipulated Protective Order,
   7               no Party waives any right it otherwise would have to object to
   8               disclosing or producing any information or item on any ground not
   9               addressed in this Stipulated Protective Order. Similarly, no Party
  10               waives any right to object on any ground to use in evidence of any of
  11               the material covered by this Stipulated Protective Order.
  12         13.3. Filing Protected Material.
  13                      A Party that seeks to file under seal any Protected Material
  14               must comply with Local Rule 79-5. Protected Material may only be
  15               filed under seal pursuant to a court order authorizing the sealing of
  16               the specific Protected Material at issue. If a Party's request to file
  17               Protected Material under seal is denied by the Court, then the
  18               Receiving Party may file the information in the public record unless
  19               otherwise instructed by the Court.
  20   14.   FINAL DISPOSITION
  21         After the final disposition of this Action, within sixty (60) days of a written
  22   request by the Designating Party, each Receiving Party must return all Protected
  23   Material to the Producing Party or destroy such material.          As used in this
  24   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  25   summaries, and any other format reproducing or capturing any of the Protected
  26   Material. Whether the Protected Material is returned or destroyed, the Receiving
  27   Party must submit a written certification to the Producing Party (and, if not the
  28   same person or entity, to the Designating Party) by the 60-day deadline that


                                               -14-
                   ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 15 of 19 Page ID #:307



   1   (1) identifies (by category, where appropriate) all the Protected Material that was
   2   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   3   copies, abstracts, compilations, summaries or any other format reproducing or
   4   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   5   is entitled to retain an archival copy of all pleadings; motion papers; trial,
   6   deposition, and hearing transcripts; legal memoranda; correspondence; deposition
   7   and trial exhibits; expert reports; attorney work product; and consultant and expert
   8   work product, even if such materials contain Protected Material.          Any such
   9   archival copies that contain or constitute Protected Material remain subject to this
  10   Stipulated Protective Order as set forth in Section 5.
  11   15.   VIOLATION
  12         Any violation of this Stipulated Order may be punished by any and all
  13   appropriate measures including, without limitation, contempt proceedings and/or
  14   monetary sanctions.
  15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  16   DATED: June 11, 2020             CENTURY PARK LAW GROUP, APLC
  17                                          /s/ Soheil Bahari
  18                                    By:
  19                                      Robert L. Booker II, Esq.
                                          Soheil Bahari, Esq.
  20                                      864 S. Robertson Blvd., 3rd Floor
  21                                      Los Angeles, California 90015
                                          Email: robert@cplglaw.com
  22
                                          Email: soheil@cplglaw.com
  23                                      Telephone: (888) 203-1422
  24                                      Facsimile: (888) 203-1424
                                          Attorneys for Plaintiff, MARY ELLEN
  25                                      FUSSELMAN
  26   ///
  27   ///
  28   ///


                                               -15-
                   ___________________________________________________________
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 16 of 19 Page ID #:308



   1   DATED: June 11, 2020         TRACHTMAN & TRACHTMAN, LLP
   2                                      /s/ Kevin L. Henderson
   3                                By:________________________________
                                      Benjamin R. Trachtman
   4                                  Kevin L. Henderson
   5                                  19732 MacArthur Blvd., Suite 100
                                      Irvine, CA 92612
   6
                                      Email: btrachtman@trachtmanlaw.com
   7                                  Email: khenderson@trachtmanlaw.com
   8                                  T: (949) 282-0100 | F: (949) 282-0111
                                      Attorneys for Defendants TARGET
   9                                  CORPORATION and MANN
  10                                  ENTERPRISES, INC.
  11   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  12
  13   Dated:    06/17/20
  14                                             Maria A. Audero
                                                 United States Magistrate Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                             -16-
                 ___________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 17 of 19 Page ID #:309



   1                                       EXHIBIT A
   2   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I,                              [full name], of
   4                              [address], declare under penalty of perjury that I have
   5   read in its entirety and understand the Stipulated Protective Order that was issued
   6   by the United States District Court for the Central District of California on
   7                 [date] in the case of MARY ELLEN FUSSELMAN v. TARGET
   8   CORPORATION, Case No. 2:20-cv-01760 JFW (MAAx). I agree to comply with
   9   and to be bound by all the terms of this Stipulated Protective Order, and I
  10   understand and acknowledge that failure to so comply could expose me to
  11   sanctions and punishment in the nature of contempt. I solemnly promise that I
  12   will not disclose in any manner any information or item that is subject to this
  13   Stipulated Protective Order to any person or entity except in strict compliance
  14   with the provisions of this Stipulated Protective Order.
  15           I further agree to submit to the jurisdiction of the United States District
  16   Court for the Central District of California for the purpose of enforcing the terms
  17   of this Stipulated Protective Order, even if such enforcement proceedings occur
  18   after termination of this action. I hereby appoint                              [full
  19   name] of                                                    [address and telephone
  20   number] as my California agent for service of process in connection with this
  21   action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23
  24   Signature:
  25   Printed Name:
  26   Date:
  27   City and State Where Sworn and Signed:
  28


                                                -17-
                    ___________________________________________________________
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 18 of 19 Page ID #:310



   1                                    PROOF OF SERVICE
   2                                         FRCP 5
   3          I, Lisa Peter, the undersigned, am over the age of 18 years and not a party to
   4   this action. I am employed with the law firm of Trachtman & Trachtman, LLP,
       whose address is 19732 MacArthur Blvd., Suite 100, Irvine, CA 92612.
   5
   6         On June 15, 2020, I served the interested parties in this action with the
       following documents:
   7
   8         [PROPOSED] STIPULATED PROTECTIVE ORDER
   9
       as follows:
  10
  11   [ X ] BY ELECTRONIC                       Robert L. Booker II, Esq.
       TRANSMISSION:                             Email: robert@cplglaw.com
  12
                                                 Ezra Gichun Ryu
  13                                             Email: eryu@gregorykimlaw.com,
  14                                             ATTORNEY FOR PLAINTIFF
       I caused such document to be electronically transmitted via United States
  15   District Court, Central District of California, which is then printed and
  16   maintained with the original documents in our office.
  17
       [ ] BY MAIL: I deposited such envelope in the mail at Irvine, California. The
  18   envelope was mailed with postage thereon fully prepaid. I am “readily familiar”
       with the firms’ practice of collection and processing correspondence for mailing.
  19   Under that practice it would be deposited with U.S. postal service on that same
       day with postage thereon fully prepaid at Irvine, California in the ordinary course
  20   of business. I am aware that on motion of the party served, service is presumed
       invalid if postal cancellation date or postage meter date is more than one day after
  21   date of deposit for mailing in affidavit.
  22
       ( ) placing ( ) the original ( ) a true copy thereof enclosed in the sealed envelopes
  23   addressed as follows:
  24
  25
  26
  27
  28


                                                 -18-
                     ___________________________________________________________
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01760-JFW-MAA Document 21 Filed 06/17/20 Page 19 of 19 Page ID #:311



   1
   2      Robert L. Booker II, Esq.
          Soheil Bahari, Esq.
   3      Century Park Law Group, APLC
   4      864 S. Robertson Blvd., 3rd Floor
          Los Angeles, CA 90035
   5
          T: (888) 203-1422
   6      F: (888) 203-1424
   7      robert@cplglaw.com
          soheil@cplglaw.com
   8      Attorneys for Plaintiff Mary Ellen
   9      Fusselman
  10
              I declare under penalty of perjury under the laws of the State of California
  11   that the above is true and correct.
  12
             Executed on June 15, 2020, at Irvine, California.
  13                                               /s/ Lisa Peter
  14
                                                 Lisa Peter, Declarant
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               -19-
                   ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
